  Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 1 of 7 PageID #:92329




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  TRADING TECHNOLOGIES                             )
  INTERNATIONAL, INC.,                             )
                                                   )
                 Plaintiff,                        )     No. 10 C 715
                                                   )
            v.                                     )     Judge Virginia M. Kendall
                                                   )
  IBG LLC, et al,                                  )
                                                   )
                 Defendants.                       )

                              MEMORANDUM ORDER AND OPINION

        One of IBG’s unenforceability contentions in this case is that TT has misused its patents.

Specifically, IBG contends that TT misused its patents by “forc[ing] many of its competitors who

it sued and/or threatened to sue into agreements that tie licenses to the asserted patents . . . to sales

of products in foreign jurisdictions where TT does not hold any patents.” (Dkt. 1380-3 at p. 5.) TT

now moves for summary judgment that it did not misuse its patents. Because TT and the licensees

entered into licensing agreements that applied on a global basis for the purpose of administrative

convenience, the Motion (Dkt. 1377) is granted.

                                          BACKGROUND

        Between 2004 and 2018, TT and various third parties entered into thirty-five license and/or

settlement agreements with respect to the four patents-in-suit. (Dkt. 1462 ¶ 7.) At least seven of

these agreements include language explaining that the license granted is “worldwide and is based

on worldwide usage of [the competitor’s licensed products], as opposed to only usage in countries

in which there is patent protection.” (Id. ¶ 8.) These license agreements generally granted the

licensees the right to make, use, or sell TT’s licensed products. (E.g., id. ¶¶ 13, 17, 21, 25, 29, 33,

38, 42, 47, 57, 65, 69.) The license agreements also contain the following or substantively identical



                                                   1
  Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 2 of 7 PageID #:92330




language: “WHEREAS, TT is willing to grant the discounted license granted herein for

administrative convenience because the license is worldwide and requires payments of royalties

for use of Licensed Products . . . anywhere in the world as opposed to royalties based only on the

usage of Licensed Products in countries in which there is patent protection.” (E.g., id. ¶ 14, 18, 22,

30, 34, 39, 43, 48.)

        Steve Borsand, counsel for TT, was primarily responsible for negotiating the settlement

and license agreements on behalf of TT. (Dkt. 1462 ¶ 71.) Borsand testified that TT included the

language about discounted royalty rates largely for administrative convenience. (Id. ¶ 72.) In his

words, “they were going to pay a rate based on the worldwide usage. In many cases, that would

land in countries where there was a patent but for—it could include use of a software in a country

where there wasn’t. So that’s part of the reason for the discount.” (Id.)

        TT only has patent protections in a few jurisdictions around the world. Depending on the

patent, those jurisdictions include the U.S., U.K., E.U., and Singapore. (E.g., dkt. 1525 ¶¶ 5, 8, 11,

13, 17, 18.)

        In TT’s 2004 Open Letter, TT asserted that TT was responsible for over half of the trades

that passed through the “big four” futures exchanges. (Dkt. 1525 ¶ 37.) In the summer of 2004, the

Chicago Mercantile Exchange called TT’s Harris Brumfield to its offices to explain that it was not

comfortable with the “huge concentration” of trading volume for which TT was responsible.

(Id. ¶ 38.)

                                      LEGAL STANDARD

        Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 485 (7th Cir. 2019). The parties genuinely




                                                  2
 Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 3 of 7 PageID #:92331




dispute a material fact when “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “Rule 56 ‘mandates the entry of

summary judgment, after adequate time for discovery and upon motion, against a party who fails

to make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.’” Zander v. Orlich, 907 F.3d 956,

959 (7th Cir. 2018) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                          DISCUSSION

       Patent misuse is a patentee’s act of “‘impermissibly broadening the physical or temporal

scope of the patent grant with anticompetitive effect.’” Princo Corp. v. Int’l Trade Comm’n, 616

F.3d 1318, 1328 (Fed Cir 2010) (quoting Windsurfing Int’l, Inc. v. AMF, Inc., 782 F.2d 995, 1001

(Fed Cir. 1986)). The “basic rule of patent misuse” is that a patentee “may exploit his patent but

may not ‘use it to acquire a monopoly not embraced in the patent.’” Princo, 616 F.3d at 1327

(quoting Transparent-Wrap Mach. Corp. v. Stokes & Smith Co., 329 U.S. 637, 643 (1947)). Where

a patentee imposes restrictive conditions on licenses to broaden the scope of the patent, an accused

infringer may invoke the doctrine of patent misuse to defeat the patentee’s claim. Princo, 616 F.3d

at 1328. The accused infringer bears the burden of establishing patent misuse by clear and

convincing evidence. St. Lawrence Commc’ns LLC v. Motorola Mobility LLC, 15-CV-351, 2018

WL 915125 (E.D. Tex. Feb. 15, 2018) (citing C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1372

(Fed Cir. 1998); In re Omeprazole Patent Litig., 483 F.3d 1364, 1374 (Fed Cir. 2007)).

       The Federal Circuit has identified certain practices, like “tying” arrangements and

arrangements in which a patentee effectively extends the temporal scope of its patent, that may

amount to patent misuse. U.S Phillips Corp. v. Int’l Trade Comm’n, 424 F.3d 1179, 1185 (Fed.




                                                 3
 Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 4 of 7 PageID #:92332




Cir. 2005). The Parties here disagree about whether IBG’s theory of patent misuse is a tying

arrangement or whether it is more akin to an expansion of the temporal scope. IBG’s position is

that its contention that TT improperly expanded the geographic reach of its patent is akin to a

temporal expansion claim. IBG cites no case law to support this interpretation. The only case that

IBG cites in support of this proposition is inapposite, as it clearly pertains to a tying arrangement.

See Finjan, Inc. v. ESET, LLC, No. 17-CV-183, 2017 WL 4358128, at *4 (C.D. Cal. Oct. 2, 2017)

(“ESET is arguing that Finjan is impermissibly broadening the territorial scope of its patents by

tying a worldwide license on sales of products that may be covered by a patent in some territories.”)

(emphasis in original). Indeed, IBG’s own invalidity contentions state that TT misused its patents

by tying licenses to the asserted patents to sales of products in foreign jurisdictions where TT does

not hold any patents. (Dkt. 1380-3 at p. 5.) This contention clearly alleges a tying arrangement,

not an expansion of the temporal scope. The Court’s analysis proceeds accordingly.

       “‘A tying arrangement is the sale or lease of one product on the condition that the buyer or

lessee purchase a second product.’” Monsanto Co. v. Scruggs, 493 F.3d 1328, 1338 (Fed Cir. 2006)

(citing Breaux Bros. Farms, Inc. v. Teche Sugar Co., Inc., 21 F.3d 83, 85 (5th Cir. 1994)). To

prove that a tying arrangement exists, the accused infringer must show: “(1) the involvement of

two separate products or services; (2) the sale of one product or services is conditioned on the

purchase of another; (3) the seller has market power in the tying product; and (4) the amount of

interstate commerce in the tied product is not insubstantial.” Monsanto Co., 459 F.3d at 1338

(citing Eastman Kodak Co. v. Image Tech. Serv., Inc., 504 U.S. 451, 461–62 (1992)). Here, TT

does not apparently dispute that the first two elements are satisfied.

       The Parties disagree about the third prong—namely, they dispute whether IBG has shown

that TT has market power in the futures trading industry. In the absence of market power, a tying




                                                  4
    Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 5 of 7 PageID #:92333




arrangement does not constitute patent misuse. Virginia Panel Corp. v. MAC Panel Co., 133 F.3d

860, 869 (Fed Cir. 1997). A defendant alleging a tying arrangement must offer evidence “defining

the relevant market and proving that [the patent holder] has market power within it.” Ill. Tool

Works, Inc. v. Indep. Ink, Inc., 547 U.S. 28, 45–46 (2006). In response to this Motion, IBG relies

on testimony from Mr. Brumfield that TT was responsible for approximately half of the futures

transactions conducted at the Chicago Mercantile Exchange. That testimony is consistent with a

statement TT made in its 2004 Open Letter. Brumfield also testified that CME was worried about

the heavy concentration of trades that used TT’s trading platform. Indeed, according to Brumfield,

CME called him into their offices to tell him that TT’s market concentration was “very much a

problem.” (Dkt. 1525 ¶ 38.) 1 Assuming the admissibility of this evidence, it is more than sufficient

to establish that TT had substantial market power in electronic futures trading. The evidence is not

just that TT had a substantial market share but that industry players were concerned by its large

influence in the market. Assuming the accuracy of this uncontroverted evidence, the amount of

interstate commerce in the tied product was not insubstantial.

         TT contends that the Court should not accept IBG’s evidence of market power because

IBG did not specifically mention it in its invalidity contentions. Local Patent Rule 3.4 requires a

party claiming unenforceability to “identify the acts allegedly supporting and all bases for the

assertion of unenforceability.” N.D. Ill. LPR 2.3(c). IBG’s invalidity contentions do not run afoul

of that mandate. The invalidity contentions list three bases for unenforceability: equitable estoppel,

patent misuse, and inequitable conduct. With respect to patent misuse, the only act IBG needed to

have alleged was that TT entered into tying arrangements. IBG made that contention. That IBG



1Brumfield’s testimony about what people at CME told him about TT’s market concentration may be inadmissible
hearsay, but the briefings did not address that issue. The Court will consider this evidence for purposes of this Motion
because the Parties did not brief whether it is admissible evidence.


                                                           5
    Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 6 of 7 PageID #:92334




did not specifically explain the evidence its relies on for an element of a patent misuse claim is not

a violation of the rule. The basis for unenforceability is patent misuse, and the only act that is an

element of a patent misuse claim is entering into a tying arrangement. Having market power is

neither an act nor a basis for unenforceability, so it need not be included in the unenforceability

contentions. By contending that TT had entered into tying arrangements that constituted patent

misuse, IBG put TT on notice that it believed the evidence revealed during the discovery process

was sufficient to establish each of the elements of a tying arrangement claim, including market

power.

         Even assuming that IBG establishes the existence of a tying arrangement, TT contends that

the provisions providing for discounted royalties for worldwide licenses do not constitute patent

misuse because the parties to the agreements agreed to these provisions for reasons of

administrative convenience. In support of this theory, TT cites cases finding no patent misuse

where the patentees entered into licensing agreements that covered unpatented components of an

invention where doing so was a convenient way to measure the value of the licenses. See, e.g.,

Engel Indus., Inc. v. Lockformer Co., 96 F.3d 1398, 1408 (Fed. Cir. 1996); see also Zenith Radio

Corp. v. Hazeltin Res., Inc., 39 U.S. 100, 138 (1969) (“If convenience of the parties rather than

patent power dictates the total-sales royalty provision, there are no misuse of the patents and no

forbidden conditions attached to the license.”). This line of cases allows a patentee to license

unpatented components of an invention in the interest of administrative convenience. In the instant

case, the licenses do not cover unpatented components of the invention. Instead, they give licenses

to use TT’s invention in jurisdictions where TT does not have patent protection. The licensing

agreements explain that this was done for the purpose of promoting administrative convenience. 2


2IBG disputes the idea that the parties to the agreements entered into them for purposes of administrative convenience
by citing settlement negotiations between TT and certain license holders. Federal Rule of Evidence 408 prohibits the


                                                          6
  Case: 1:10-cv-00715 Document #: 1774 Filed: 01/04/21 Page 7 of 7 PageID #:92335




There is no binding case law that extends the administrative convenience exception to licensing

agreements that effectively expand the territorial reach of patent protection. That being said,

however, the Court agrees that “seeking a worldwide license helps both parties avoid the

extraordinary transaction costs of litigating or licensing a global patent portfolio on a country-by-

country basis.” St. Lawrence Comm’ns., 2018 WL 915125, at *9. If a party takes a license to use

a product that is patented in many of the jurisdictions in which it does business, it might just be

more convenient for both parties to allow the license to apply on a global basis, at a discounted

rate. IBG has not presented any admissible evidence in support of its belief that this arrangement

was not administratively convenient nor that TT coerced parties to enter into the agreement. As

such, the only evidence before the Court is the text of the agreements themselves, which explicitly

indicate that the arrangement is administratively convenient, and Mr. Borsand’s testimony that the

parties agreed to these arrangements for purposes of administrative convenience. The Court must

therefore conclude that administrative convenience was the motivating force behind these

agreements. As such, TT did not misuse its patents by entering into these agreements.

                                                CONCLUSION

         For the reasons set forth above, TT’s Motion for Summary Judgment of No Patent Misuse

[1377] is granted.




                                                      ____________________________________
                                                      Virginia M. Kendall
                                                      United States District Judge

Date: January 4, 2021


Court from considering evidence of this nature. In any event, if the parties had not entered into these agreements for
reasons of administrative convenience, they would not have entered into agreements that state that they entered into
them for reasons of administrative convenience.


                                                          7
